PER CURIAM:
O’marr S. Reid appeals the district court’s order accepting the recommendation of the magistrate judge and granting Defendant’s motion to dismiss Reid’s civil complaint, and a subsequent order denying Reid’s motion for new trial and relief from *189judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Reid v. North Carolina, No. 3:11-cv-00422-MOC-DSC, 2011 WL 5925538 (W.D.N.C. Nov. 28, 2011) & (Dec. 9, 2011). We further deny Reid’s motion to strike Appellee’s response brief, but grant Reid’s motion to extend the reply brief page limit. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.